Byotjm, J.
His Plonor erred in excluding the proposed, testimony of the defendant. It was clearly competent for him to show that when he gave the receipt for the note, it was agreed between him and Willis, as the consideration and reason of his undertaking, that he should first apply the money collected to the discharge of certain notes he held for collection on the said John S. Willis. The proposed evidence was not at all inconsistent with the terms of the receipt given, but merely explanatory thereof. If the proposed testimony had been received and was true, it was immaterial whether the claims he held belonged to the defendant individually or not. They were in his hands for collection, and as he collected the money due upon the Willis note it discharged these claims *487against him in the bands of the defendant. In this view of the case, the complaint should have been framed so as to have an account taken. But how the fact is as to the agreement has not been determined.
Error.
Per CuriaM.
Judgment reversed, and venire de novo.